Citation Nr: 9928922	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
injury to the right foot, including solid fusion of the 
subastralgalar joint with arthritis and chronic infections.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel






INTRODUCTION

The appellant had active service from July 1952 to July 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which 
denied an rating in excess of 40 percent for residuals of a 
right foot injury.  The Board remanded the claim in March 
1998 for further development of the evidence.   

Also in the March 1998 remand, the Board noted that the 
appellant disagreed with a January 1997 rating decision that 
denied a higher level of special monthly compensation based 
on the need for regular aid and attendance of another person 
or on account of housebound status.  The claim was not ripe 
for appellate review as the RO had not issued a statement of 
the case (38 U.S.C.A. § 7105; 38 C.F.R. § 20.202); thus, the 
Board remanded the claim to correct the procedural defect.  
By September 1998 rating decision, the RO granted the claim.  
That decision constituted a full award of the benefit sought.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).  Thus, the prior appeal of this issue is now moot.  

As indicated below, the appellant's rating of 40 percent for 
right foot injury, including solid fusion of the 
subastralgalar joint with arthritis and chronic infections, 
raises the issue of whether such disability may warrant 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996).  Although the RO afforded the 
appellant notice of the relevant regulatory provisions in an 
April 1996 statement of the case, it has not yet specifically 
adjudicated that aspect of the claim.  Therefore, the issue 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for injury to the right foot, including solid fusion of the 
subastralgalar joint with arthritis and chronic infections, 
is referred to the RO for initial consideration.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's service-connected injury to the right 
foot, including solid fusion of the subastralgalar joint with 
arthritis and chronic infections, is currently assigned a 
40 percent disability rating, the maximum schedular 
evaluation permitted due to the amputation rule.  

3.  The service-connected injury to the right foot, including 
solid fusion of the subastralgalar joint with arthritis and 
chronic infections, does not include bilateral flatfoot or 
clawfoot symptomatology.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 40 
percent for injury to the right foot, including solid fusion 
of the subastralgalar joint with arthritis and chronic 
infections, are not met.  38 U.S.C.A. §§ 1114, 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.350, 4.1, 4.2, 4.68, 4.71a, 4.73, 
Diagnostic Codes 5167, 5270-5274, 5276-5284, and 5310-5312 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to an evaluation in excess of 40 
percent for injury to the right foot, including solid fusion 
of the subastralgalar joint with arthritis and chronic 
infections (right foot disability) is well grounded; that is, 
it is not inherently implausible.  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of increase in 
disability severity renders claim well grounded).  The Board 
finds that VA has satisfied its statutory duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On review, the Board sees no area in 
which further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
claim, or the evidence is in relative equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The appellant's right foot disability is now evaluated as 40 
percent disabling under the criteria of Diagnostic Code 5167 
for loss of use of the foot.  The 40 percent disability 
rating has been in effect since February 1981, based on 
fusion of the subastragalar joint and arthritis of the right 
ankle under Diagnostic Code 5270.  The Board, by prior 
decision in January 1991, concluded that a rating in excess 
of 40 percent was unwarranted as that was the maximum rating 
for service-connected disabilities below the knee, including 
amputation at that level.  That 40 percent evaluation is the 
maximum schedular rating permitted due to the amputation 
rule.  38 C.F.R. § 4.68.  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, Diagnostic Code 5165.  This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee, but not to exceed the above the knee amputation 
elective level.  Id.  In this case, the amputation rule 
prevents a schedular evaluation in excess of 40 percent.  

The criteria under Diagnostic Code 5167 indicate that the 
appellant may also be entitled to special monthly 
compensation.  38 C.F.R. § 4.71a.  As of the September 1998 
rating decision, the disability entitled the appellant to 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of one foot and to 
special monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) on account of being so helpless as to be 
in need of regular aid and attendance.  The remaining 
criteria for special monthly compensation benefits under 
38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350 are not applicable 
to the loss of use of only one foot.  For these reasons, the 
criteria set forth for evaluation of this disability under 
Diagnostic Code 5167 does not provide for relief above the 
currently assigned 40 percent rating.  

Alternative, relevant diagnostic codes may also be considered 
if they provide evaluations greater than 40 percent.  For the 
most part, they do not.  The diagnostic codes relevant to the 
ankle provide for maximum schedular evaluations not more than 
the currently assigned 40 percent:

? Diagnostic Code 5270 for ankylosis of the ankle - 40 
percent.  
? Diagnostic Code 5271 for limited motion of the ankle 
- 20 percent.  
? Diagnostic Code 5272 for ankylosis of the 
subastragalar or tarsal joint - 20 percent.  
? Diagnostic Code 5273 for malunion of the os calcis or 
astragalus - 20 percent.  
? Diagnostic Code 5274 for astragalectomy - 20 percent.  
38 C.F.R. § 4.71a.  

Similarly, the diagnostic codes relevant to the muscles of 
the foot provide maximum schedular evaluations not more than 
the currently assigned 40 percent:

? Diagnostic Code 5310 for Muscle Group X concerning 
the intrinsic muscles of the foot - 30 percent.  
? Diagnostic Code 5311 for Muscle Group XI concerning 
propulsion and plantar flexion of foot - 30 percent.  
? Diagnostic Code 5312 for Muscle Group XII concerning 
dorsiflexion and the anterior muscles of the leg - 30 
percent.  38 C.F.R. § 4.73.  

As for the diagnostic codes relevant to the foot, most 
provide for maximum schedular evaluations not more than the 
currently assigned 40 percent:

? Diagnostic Code 5277 for bilateral weak foot - 10 
percent.  
? Diagnostic Code 5279 for unilateral or bilateral 
anterior (Morton's disease) metatarsalgia - 10 
percent.  
? Diagnostic Code 5280 for unilateral hallux valgus - 
10 percent.  
? Diagnostic Code 5281 for severe unilateral hallux 
rigidus - 10 percent.  
? Diagnostic Code 5282 for hammer toe - 10 percent.  
? Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones - 30 percent, or 40 
percent with actual loss of use of the foot.  
? Diagnostic Code 5284 for other foot injuries - 30 
percent, or 40 percent with actual loss of use of the 
foot.  38 C.F.R. § 4.71a.  

Two diagnostic codes concerning the foot do provide for a 
maximum schedular evaluation greater than 40 percent.  
Diagnostic Code 5276, for acquired flatfoot, provides for a 
50 percent evaluation for bilateral acquired flatfoot that is 
"[p]ronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances."  Diagnostic 
Code 5278, for acquired claw foot (pes cavus), provides for a 
50 percent evaluation for bilateral "[m]arked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus deformity."  
38 C.F.R. § 4.71a.  

However, the evidence of record does not document that the 
appellant has flatfoot or claw foot symptomatology.  Private 
physician's reports, as well as private hospital records, in 
April 1992, March and August 1994, and June and July 1995 
showed that he had multiple problems affecting his right 
foot, including solid fusion of the subastralgalar joint with 
arthritis and chronic infections.  These records do not, 
however, indicate that the problems include flatfoot or 
clawfoot.  Similarly, VA examination, including X-ray 
studies, in March 1995 and August 1998, and a VA X-ray study 
in March 1997 did not indicate that the pertinent 
symptomatology included flatfoot or clawfoot.  For these 
reasons, the evidence does not support a 50 percent 
evaluation under either Diagnostic Codes 5276 or 5278.  

In summary, the appellant's right foot disability at issue 
here is currently assigned a 40 percent evaluation.  Where 
the law and not the evidence is dispositive, the claim should 
be denied on the basis that there is an absence of legal 
merit or that the claimant lacks entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Due to the 
amputation rule, an evaluation in excess of 40 percent is not 
warranted in this case.  The claim lacks legal entitlement 
under the law and is, therefore, denied.  Moreover, the 
evidence of record does not indicate that the service-
connected disability includes bilateral acquired flatfoot or 
clawfoot, either of which might warrant a 50 percent 
evaluation if it were shown to be related to his service-
connected right foot disability.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 40 percent for 
injury to the right foot, including solid fusion of the 
subastralgalar joint with arthritis and chronic infections, 
is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

